Citation Nr: 9911431	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a seizure 
disability.  

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.
	


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In June 1998, the veteran testified at a video hearing before 
the undersigned member of the Board.  


REMAND

The veteran seeks service connection for a back disability 
and for seizures, both of which he argues are the result of 
inservice injuries.  The service medical records show that 
the veteran was treated during service after being involved 
in an automobile accident in July 1968.  The final diagnoses 
were; multiple contusions, right elbow, left hand, right 
knee; multiple abrasions, right elbow, left hand, right knee; 
laceration of the scalp, occipital; laceration of the right 
forearm; diplopia, etiology undetermined; and dizziness, 
etiology undetermined.  In November 1968, he was involved in 
a motorcycle accident where he struck his head on the 
pavement.  It was reported that the veteran was unconscious 
for an unknown period of time and after being taken to the 
hospital was confused and vomited.  The diagnoses were: right 
parietal, temporal skull fracture; basillar skull fracture; 
and right cerebral contusion.  At service discharge in 
January 1972, he gave a history of a head injury and on 
clinical evaluation, bilateral, L-5 spondylosis was found. 

Private medical records show that in 1988, the veteran 
complained of neck stiffness of two years duration.  He 
indicated that it was related to, among other things, an auto 
accident.  

VA medical records show that in October 1996, the veteran was 
treated after losing consciousness after a motor vehicle 
accident.  An EEG that same month was normal, and an MRI in 
November 1996 found an arachnoid cyst.  A VA X-ray report 
dated in January 1997 showed ankylosing spondylitis involving 
the cervical spine.  A VA EEG report dated in February 1997 
was abnormal and it was indicated that it supported the 
diagnosis of a seizure disorder of partial onset.  A VA 
examination report dated in April 1997, shows diagnoses of 
seizure disorder with arachnoid cyst per MRI, and ankylosing 
spondylitis of the spine and hips.  

During his June 1998 personal hearing, the veteran stated 
that two VA physicians at the Louisville facility had related 
to him that that his seizure disability and his neck 
disability were related to his inservice accidents.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that VA has a duty 
under 38 U.S.C.A. § 5103(a) to assist the claimant in 
understanding how to file for benefits, is on notice that 
relevant evidence may exist or could be obtained, and must 
notify the claimant of potentially probative evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), in which the 
Court held that a "veteran's statement of what his physician 
told him put the Secretary on notice of the likely existence 
of competent medical evidence that would, if true, be 
relevant to, and indeed necessary for, a full and fair 
adjudication of the claim."  The veteran has inservice 
injuries and current disabilities.  He has stated that he has 
been told by VA physicians that there is a link between his 
inservice injuries and his current disabilities.  Thus VA 
must remand these claims for further development.  

The Court has provided an analytical framework for 
application in VA disability pension cases.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992). The holdings in these cases are to the combined 
effect that the VA has a duty to insure: that an appropriate 
rating for each disability of record is assigned using the 
approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); that the "average person" and "unemployability" 
tests are both applied; and that if the benefit may be 
awarded under "average person" or "unemployability" tests 
a determination must then be made whether there is 
entitlement to non service-connected disability pension on an 
extraschedular basis.

The veteran has stated that he applied for benefits from the 
Social Security Administration (SSA).  Efforts to obtain any 
records pertaining to that claim have not been accomplished 
and neither the documentation nor the medical evidence used 
to arrive at a determination is of record.  Under 38 U.S.C.A. 
§ 5107(a) (1991), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
The Board notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 
Vet.App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet.App. 181 (1992) and Brown v. Derwinski, 2 Vet.App. 444 
(1992).  

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:



1.  The RO should contact the veteran to 
determine the name of the VA physicians 
who, as the veteran contends, rendered an 
opinion that the currently diagnosed 
seizure disability and back disability 
were caused by the automobile and 
motorcycle accidents experienced by the 
veteran during his military service. 
After completion of that development, the 
RO should obtain all pertinent medical 
treatment records from the Louisville 
medical facility.  The RO's request for 
such records should include a specific 
request to any medical care provider 
identified by the veteran for 
clarification as to any opinion(s) 
rendered as to the etiology of the 
seizure and back disabilities.  

2. The RO should contact the SSA and 
request that it provide any pertinent 
records developed in association with the 
veteran's claim for disability benefits, 
including the SSA decision and the 
medical records relied upon in making 
that decision.  Upon receipt of the 
requested information, it should be 
incorporated into the record.  

3. The RO should schedule the veteran for 
an examination by a board certified 
neurologist, if available, to evaluate 
the veteran's seizure disability.   All 
indicated studies should be performed. 
The examiner is requested to completely 
review the claims folder, and a copy of 
this remand in conjunction with the 
examination.  The examiner should 
document all neurological findings and an 
opinion should be given as to whether it 
is at least as likely as not that any 
seizure disability found is related to 
the veteran's injuries in service.  In 
addition, the effect of the veteran's 
seizure disability on his employment 
should be discussed.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

4. The RO should schedule the veteran for 
an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's back disability.  All 
indicated studies, including complete X-
rays, should be performed.  The examiner 
is requested to completely review the 
claims folder, and a copy of this remand 
in conjunction with the examination.    
The examiner should also comment on 
whether it is at least as likely as not 
that any current back disability found is 
related to the veteran's inservice 
injuries.  The effect of the veteran's 
back disability(s) should be discussed.  
A complete rationale for all opinions and 
conclusions expressed should be given.  

5.  The veteran should also be afforded a 
VA general physical examination for 
pension purposes in order to determine 
the nature and severity of all disorders 
that may be present.  The veteran's 
medical record should be furnished to the 
examining physician.  The examination 
should include all indicated tests and 
studies.  The veteran's specific 
complaints should be noted, and all 
objective findings should be reported in 
detail.  The examining physician should 
list all diagnoses of disabilities and 
should also express an opinion regarding 
the overall functional impairment and 
effect on employability attributable to 
any disabilities found.  A comprehensive 
report of the examination should be 
associated with the veteran's claims 
file.

6.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

7.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  On the issue of 
entitlement to a permanent and total 
disability rating for pension purposes, 
the RO must rate each disability 
diagnosed in accordance with the Schedule 
for Rating Disabilities, and the RO's 
consideration should be consistent with 
the criteria under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 
4.25 (1998), which includes consideration 
of whether the veteran is unemployable 
under what the Court has referred to as 
the "average person" test provided under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. § 4.15 (1998).  Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, or if a timely Notice of 
Disagreement is received as to any other matter, the veteran 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



